Citation Nr: 1416610	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to August 1979 and from July 1983 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During a February 2014 Travel Board Hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of entitlement to service connection for hypertension has been raised by the record.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain additional treatment records and to afford the Veteran a VA examination.

The Veteran contends that his heart disease was directly caused by the stress he experienced during active duty when he was accused of a crime he did not commit.  In the alternative, he believes his heart disease was caused or aggravated by his service-connected PTSD.
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran has a current diagnosis of coronary artery disease (CAD) which required an angioplasty with heart cauterization in 2003.

The Veteran's service treatment records are silent for treatment for or diagnosis of heart disease.  However, there is evidence in the record of court proceedings surrounding an alleged rape and request for an expedited discharge from the Coast Guard after being found not guilty of the alleged crime.  Lay evidence and private medical statements indicate the Veteran was under a tremendous amount of stress during this time period which led not only to a diagnosis of PTSD but also to a gastric ulcer which required emergency surgery in 1993, the year following separation from service. 

The Veteran has sought treatment from numerous private doctors who have provided opinions as to the relationship between symptoms he has experienced over the years and his military service.  These statements generally relate to all the Veteran's health conditions, both mental and physical.  There is no opinion that directly and specifically addresses the etiology of the Veteran's heart disease. 

The Veteran sought treatment from Dr. M.M. beginning in 1996 for anxiety, depression and panic attacks.  In a July 2007 letter, Dr. M.M. indicated the Veteran told him of "his stressful time during military service" and that he started experiencing panic and anxiety attacks and severe stomach pains within the same year.  Dr. M.M. stated his opinion that the Veteran's perforated ulcer, anxiety, hypertension and heart disease were related to his military service. 

A letter from Dr. J.B. dated in July 2007 demonstrated the doctor's understanding that the false accusation of a crime during service "caused a great deal of anguish and emotional turmoil."  The doctor summarized the Veteran's medical problems, to include gastric ulcer requiring surgery, high blood pressure and heart problems.  He indicated that he was of the opinion that "the unusual traumatic events while in the service were a major factor in the etiology of [the Veteran's] physical and emotional problems." 

A letter from Dr. M.U. dated in January 2009 indicated the doctor's understanding that prior to the Veteran's cardiac cauterization and coronary stenting in 2003, he had been under a good deal of emotional stress for a number of years.  The doctor stated that it is known that chronic stress can contribute to the development of CAD.  

A letter from Dr. A.H. dated in November 2010 indicated psychotherapy treatment.  The doctor stated that the Veteran's psychological condition likely contributed to his physical difficulties.  He indicated that PSTD is "associated with increased arousal, intense psychological distress, and physiological reactivity (DSM-IV) which all place great physiological stress on the human body."  

Although these statements do raise the possibility that there is a link between the stress the Veteran endured during service and the Veteran's heart disease and/or between his service-connected PTSD and his heart disease, the statements are generalized and are not supported by specific medical findings relevant to the Veteran's heart disease manifestations.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  Guerri v. Brown, 4 Vet. App. 467 (1993).  Here, it appears that these doctors are not heart specialists and did not treat the Veteran for his heart disease.  In addition, it is unclear whether the generalized statements made were based only upon an interview of the Veteran or actual review of in-service and/or post-service records.  
When the Board finds that the record is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Upon review of the evidence in this case, the Board concludes that VA has a duty to afford the Veteran a VA examination to specifically address the etiology of his heart disease and whether it is at least as likely as not directly related to his period of service, secondary to his service-connected PTSD or, in fact, more likely related to some other cause or factor as demonstrated by an examination of the Veteran and a complete review of the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears there are some medical records that remain outstanding.  There is evidence that the Veteran had heart surgery in 2003; however, records from the surgery and records regarding an initial diagnosis of heart disease do not appear in the claims file.  On remand, the RO should contact the Veteran to inquire as to when he began seeking treatment at the VA and if he sought private treatment for heart disease.  Then the RO should attempt to obtain and associate any outstanding treatment records with the claims file prior to scheduling the Veteran for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding any VA or non-VA treatment records he is aware of that do not yet appear in the claims file, specifically those pertaining to diagnosis of and treatment for heart disease.  Obtain all outstanding VA treatment records.  

For any identified non-VA treatment records that may be outstanding, have the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA.  Then, request all identified records from the appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file.
2.  Following the above development, schedule the Veteran for a VA examination with an appropriate specialist.  The claims file, to include the transcript of the February 2014 hearing before the Board and this remand, must be made available to examiner for review.

After review of the claims file, to include the letters from the Veteran's private treatment providers regarding the relationship between the Veteran's heart condition and service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disease was incurred in or aggravated by his military service, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  If the PTSD aggravated, contributed to or accelerated any heart disease related pathology, the reviewer must state to what extent the disability did so.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.
If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

